
I would like to begin by expressing to you, Mr. President, our sincere 
congratulations on your election to the presidency of the forty-seventh 
session of the General Assembly. The trust and confidence bestowed upon you 
reflects appreciation for you personally as well as recognition of the 
positive role played by your country, Bulgaria, in international affairs. I 
wish you success in the pursuit of your mission. 
On this occasion, I would like to congratulate your predecessor. 
Ambassador Samir Shihabi, for his effective conduct of the affairs of the 
General Assembly during its previous session. 
I also would like to acknowledge the continued sincere efforts by the 
Secretary-General, Mr. Boutros Boutros-Ghali, to enhance the prospects for 
peace and reduce the elements of tension which prevail in many parts of the 
world. These efforts and pursuits represent a continuation of the efforts of 
his predecessor, Mr. Javier Perez de Cuellar. 
I am pleased to join with the other heads of delegations in welcoming all 
the States which have joined the United Nations this year so that they may 
participate, along with all other Member States, in realizing the noble 
objectives of this Organization. It is my hope that these States will be able 
to play an effective role in the Organization, and contribute positively to 
the realization of peace, security, stability, and development for the benefit 
of the international community as a whole. 
We are assembled here in this international forum in which nations, small 
and large, powerful and weak, meet on the basis of equality and work together 
for the establishment of right and justice, order and security, prosperity and 
peace. We learn from the lessons of the past, to chart a course for the 
future in an environment of fast-changing global conditions and 

circumstances. We follow, with great interest, the general trends of what has 
come to be known as the new world order, an order founded upon the principles 
of the United Nations and on the tenets of international legality. This order 
rejects the use of force in the settlement of disputes. We must understand 
that this order cannot evolve by itself, but requires us to change our 
perception of the role of the United Nations. We must develop our methods and 
practices in harmony with the basic principles of the Organization, whose 
purpose is to replace war ind destruction with cooperation between nations and 
peoples and thereby lead to development, respect for the dignity of man, 
security, peace and prosperity for our world. 
Therefore, it is incumbent upon us to bring about a fundamental change in 
our understanding of the role of the United Nations from one of crisis 
management and the preservation of peace to one of active participation in 
peacemaking. 
In this context, I would like to express appreciation for the proposals 
presented by the Secretary-General for enhancing the role and effectiveness of 
the United Nations. His Agenda for Peace which contained those proposals, 
deserves prompt attention, objective consideration and thorough study in order 
for us to arrive at an appropriate formula for the functioning of the 
Organization that would be compatible with its desired more effective role. 
Subsequently, attention could be given to the introduction of basic structural 
and institutional changes, if required. 
Even a cursory review of the current international situation would reveal 
that there still remain hotbeds of tension which threaten security and 
stability in many regions of the world. It would show too that the role of 
the United Nations becomes increasingly more important concomitantly with the 
 
increase in the possibilities and opportunities for cooperation among nations 
in enhancing and supporting the Organization so that no nation may commit 
aggression against or threaten the security, sovereignty and territorial 
integrity of any other nation. 
The United Nations has clearly demonstrated that it is capable of playing 
such a role when it firmly faced up to the Iraqi aggression against its 
neighbour, Kuwait, a peaceful nation that may be small in size but which plays 
a major role and makes major contributions to the family of nations. By so 
doing, the United Nations was able to liberate Kuwait from a blatant 
aggression and restore legality to its territory. The image of this noble 
stand still remains before us and is indelibly etched in our minds. 
On this occasion, it behoves us to express our appreciation and 
admiration for this role and to emphasize now, more than ever, the need for it 
to continue and be promoted, for we have noticed recently the return of the 
Iraqi regime to the pattern of threats and false claims regarding Kuwait in a 
manner that is reminiscent of that regime's declarations on the eve of its 
aggression against Kuwait. In so doing, it makes a mockery of its obligations 
under international treaties and resolutions. It also continues to 
procrastinate in implementing the resolutions of the Security Council and 
fails to comply with their stipulations. It has given itself the right, on 
the basis of sovereignty, to starve and humiliate the Iraqi people and subject 
Iraq to dangers that threaten its unity and security while it goes on 
claiming, falsely and slanderously, that it is the international community 
that is responsible for the dangers that beset Iraq and the miseries of its 
people. 

We are totally convinced that the only means of averting instability in 
the region and dealing with the suffering of the people of Iraq lies, first 
and foremost in ensuring the complete and comprehensive implementation of the 
resolution of the Security Council which reflect the collective will of the 
international community. 

We have heard, with great concern, the declaration by the United Arab 
Emirates that its efforts have failed to achieve a peaceful and amicable 
solution with the Islamic Republic of Iran in relation to the complete 
sovereignty of the United Arab Emirates over the three islands of Abu Mousa, 
Tun the Greater and Tun the Smaller. We express our support for the position 
taken by the United Arab Emirates on this issue and for its demand that Iran 
reverse its unilateral actions and that the problem be settled through 
negotiations on the basis of international law and international legality. 
The Middle East is among the regions which attract a great deal of the 
international community's attention and is the focus of its efforts. It is 
time that this region enjoyed its rightful share of peace, security and 
stability so that all its energies may be directed towards development and all 
its resources may be devoted to ensuring the prosperity of its peoples. The 
Middle East is capable of providing a decent standard of living for all its 
inhabitants and has the potential to become a peaceful oasis of stability, 
prosperity and creativity. 
To achieve the objectives we desire, it is our vital duty to strive to 
eliminate the threat posed by the stockpiling of weapons of mass destruction 
in the Middle East. We therefore welcome the conclusion of negotiations on 
the non-proliferation convention banning chemical weapons. The draft 
convention resulting from those negotiations is before the General Assembly at 
its current session. We affirm our support for the objectives of the draft 
convention. This support derives from the great concern of the Kingdom of 
Saudi Arabia to make the Middle East a region free from weapons of mass 
destruction of all kinds whether nuclear, chemical or biological. However, 

that goal can be reached only when all States in the region without exception 
refrain from the production, stockpiling or possession of weapons of mass 
destruction of any kinds. 
It should be noted that the Kingdom of Saudi Arabia has adhered, both in 
word and in deed, to the provisions of the Treaty on the Non-Proliferation of 
Nuclear Weapons, and the Arab States have demonstrated the collective will to 
adhere to that Treaty as well. It has therefore become imperative that all 
States in the region, including Israel, abide by both the chemical-weapons 
convention and the non-proliferation Treaty, so as to achieve the desired 
balance necessary for peace, security and stability for all States in the 
region. 
The Arab States have expressed a sincere, genuine desire to establish a 
permanent, just and comprehensive peace in the Middle East. This has been 
demonstrated by their participation in the peace negotiations sponsored by the 
United States and the Russian Federation. Their positive position in those 
negotiations has proved to be a serious orientation towards ending the 
Arab-Israeli conflict and towards achieving a just settlement of the 
Palestinian question that would ensure the restoration of the legitimate 
rights of the Palestinian people on the basis of Security Council resolutions 
242 (1967) and 338 (1973) and other relevant resolutions of international 
legality. 
In that context, the Kingdom of Saudi Arabia has lent its full support to 
the current Middle East peace process. Saudi Arabia believes that no genuine 
peace can be achieved in the Middle East unless a permanent, just solution to 
the Palestinian question is reached and unless Israel withdraws from all the 
occupied Arab territories, including Al-Quds which is an integral part of the 

occupied Arab territories. The question of Al-Quds has a focal place in the 
policy of the Kingdom of Saudi Arabia and is one of its constant concerns, 
within the context of the relevant United Nations resolutions and of the 
resolutions of the Organization of the Islamic Conference. 
The success of the current Middle East peace process clearly depends on a 
serious, genuine commitment by Israel to implement the resolutions of 
international legality and on Israel's withdrawal from all the occupied Arab 
territories, including Al-Quds Al-Sharif. 
The Lebanese Government has made considerable progress in the 
implementation of the Taef accords and has adopted the necessary political and 
constitutional measures in that context. We must continue to support the 
efforts of the legitimate authorities in Lebanon and contribute to the process 
of reconstruction in Lebanon. In that regard, the Kingdom of Saudi Arabia 
appeals to the international community to help facilitate the establishment of 
an international fund to assist Lebanon. We must also reiterate the need for 
an Israeli commitment fully and unconditionally to implement Security Council 
resolution 425 (1978), which calls on Israel to withdraw from southern Lebanon 
to enable the Lebanese Government to extend legitimate authority over the 
entire territory of Lebanon. 
The General Assembly was right in deciding to deny the legality of the 
succession of the so-called Federal Republic of Yugoslavia to the seat held by 
the former Socialist Federal Republic of Yugoslavia. We view this as a step 
in the right direction and hope that other steps will follow with a view to 
restoring peace and stability to that part of the Balkans. 

The people of the Republic of Bosnia and Herzegovina are falling victim 
to a genocidal war waged by Serbian forces with the support of Serbia and 
Montenegro. That genocidal war has claimed thousands of innocent victims and 
has resulted in the displacement of a large portion of the population away 
from their homes and possessions. My country has already declared its full 
support for the decisions and resolutions adopted with the consent of all 
parties concerned at the recent London Conference on the situation in the 
former Yugoslavia. 

We hope that concerted efforts will be made to ensure the full and 
serious implementation of those resolutions. So far, however, we regret that 
none of them has been implemented. We refer to resolutions such as those 
concerned with the placement of heavy weapons and artillery under 
international supervision; declaring the airspace of the Republic of Bosnia 
and Herzegovina a no-fly zone for the operations of military aircraft; the 
release of all prisoners-of-war and detainees; the dismantling of detention 
camps; and the termination of the policy of ethnic cleansing. 
On this issue, the Government of the Custodian of the Two Holy Mosques 
does not believe that ensuring the delivery of humanitarian assistance through 
the United Nations to the citizens of Bosnia and Herzegovina is sufficient. 
Rather, we believe that all necessary measures should be adopted to stop all 
the acts of genocide and displacement that are being perpetrated by the 
Serbian forces with the support of the Belgrade regime. That requires the 
intensification of pressure on the Serbs and their supporters to force them to 
abide by the commitments they took upon themselves at the London Conference. 
The creation of a permanent mechanism to monitor the implementation of those 
commitments is very necessary. 
We note with grave concern that there is some hesitation in declaring the 
airspace of the Republic of Bosnia and Herzegovina a no-fly zone for the 
military aircraft of Serbia and Montenegro. The hesitation ostensibly stems 
from a concern that such a step would lead to an aggravation of the 
situation. But the situation is extremely grave as it is and cannot get much 
worse. The real dangers to be taken into consideration are those which the 
citizens of Bosnia and Herzegovina face, namely, genocide, displacement and 

torture. All of those constitute the most flagrant violations of the United 
Nations Charter, the principles and tenets of international law, and the 
Fourth Geneva Convention. The war that rages there is not even a civil war 
but a war of extermination waged openly on the people of a sovereign, 
independent State whose territory has been occupied by the perpetrators of 
that brutal and savage aggression. 
Accordingly, we call upon the Security Council of the United Nations to 
take all necessary measures under Chapter VII of the United Nations Charter, 
including Article 42; starting with the declaring of the airspace of the 
Republic of Bosnia and Herzegovina a no-fly zone for the air forces of Serbia 
and Montenegro and ensuring the withdrawal of all regular and irregular 
Serbian forces from the territories of the Republic of Bosnia and 
Herzegovina. At the same time, we urge the international community to make 
available all possible material, military and moral support to enable the 
Government of Bosnia and Herzegovina to exercise fully the legitimate right of 
self-defence. In the absence of an effective collective security mechanism, 
the arms embargo on the Republic of Bosnia and Herzegovina should be lifted. 
We are also of the view that those responsible for grave violations of 
the Fourth Geneva Convention should be apprehended and placed on trial 
according to the principles and provisions of international law. We also 
support the right of the people and Government of the Republic of Bosnia and 
Herzegovina to just compensation from Serbia and Montenegro for the loss of 
life and property they have suffered. 
Somalia is currently a nation plagued by disasters and tragedies as a 
result of a destructive civil war which has brought upon its people death and 

displacement and undermined its unity and territorial integrity. The 
Government of the Custodian of the Two Holy Mosques have endeavoured from the 
outset of the conflict in sisterly Somalia to contain that conflict invited 
all the parties to the conflict to meet on Saudi soil for the purpose of 
achieving national reconciliation. Saudi Arabia still exerts all possible 
efforts to put an end to that fratricidal conflict. Saudi Arabia also 
provides assistance and relief to Somalia and unequivocally supports the role 
of the United Nations in delivering assistance to those who deserve it. It 
has welcomed the dispatch of international forces to supervise operations that 
provide humanitarian assistance to all regions of Somalia. The Kingdom of 
Saudi Arabia hopes that concerted international efforts will be made to 
provide all possible assistance and relief to this afflicted nation and 
supports the effort to put an end to the bloodshed. We urge all Somali 
factions to work together towards making their national interest and human 
values their overriding objective so as to eliminate the causes of conflict 
and disunity among them. 
After 13 years of successful jihad the Afghani people were able to 
triumph over injustice and regain their national identity. On this occasion 
we look forward to the joining of all constructive and sincere efforts to 
enable the Afghani people to achieve security and stability in their nation. 
We also look forward to the return of normal conditions throughout 
Afghanistan, to make possible the rebuilding of what has been destroyed and 
thus to enable the people of Afghanistan to work towards achieving a national 
unity that would bring together the various groups and organizations and 
provide a climate conducive to national unity and the deployment of concerted 

efforts in pooling all energies and resources for the well-being and in the 
interests of that country's people. 
We also need to point out that that part of the world is still suffering 
from the continuation of the Jamu-Kashmir problem, which continues to be an 
element of instability in the region. The Government of the Custodian of the 
Two Holy Mosques believe that a solution must be found on the basis of United 
Nations resolutions to put an end to this long-standing conflict which has 
cast its shadow over relations between the two neighbours, India and Pakistan. 
 
While voicing its regrets at the violence South Africa has been 
experiencing over the past few months and the serious setbacks it has caused 
to the efforts aiming at ending the apartheid system, the Kingdom of Saudi 
Arabia welcomes the recent developments in that country, which revive our hope 
for progress towards the dismantling of that abhorrent system. The Kingdom of 
Saudi Arabia supports a major role for the United Nations in offering 
appropriate solutions and in working towards the establishment of a society 
governed by equality and justice. 
The positive changes that have taken place in the international political 
situation are bound to pave the way for addressing the issues of development 
and for the creation of an international economic environment that would help 
the developing nations to achieve the sort of economic and social development 
that would enable them to realize the ambitions and aspirations of their 
peoples after a better life of peace and prosperity. The developed 
industrialized nations can cooperate in making this possible by opening their 
markets to the products of the developing nations, ending all protectionist 
measures, bringing about at an early date a successful outcome to the Uruguay 
Round of multilateral trade talks and by finding an urgent solution to the 
debt problem. Economic cooperation between the developing countries 
themselves is also necessary as it would constitute a fundamental tool for the 
promotion of international economic growth. 
Questions pertaining to the situation of the world economy are of great 
importance and interest to us in Saudi Arabia, for the Kingdom of Saudi Arabia 
has a stake in ensuring the stability and soundness of the world economy and 
in avoiding the hurdles and pitfalls that may affect its growth. 
 
Proceeding from this, it has responded positively to the ongoing 
discussions on the environment and development and has shouldered its 
responsibility in this respect by participating in the international 
deliberations aimed at finding well-balanced and practicable solutions to the 
questions of climatic change on a sound scientific basis. 
The Kingdom of Saudi Arabia is convinced that the future of the world and 
the prosperity of all its inhabitants depend on a clear understanding of the 
environmental problems that face the planet, full understanding of the 
consequences that may result from the policies adopted in dealing with those 
problems, careful weighing of the burdens and commitments taken by the 
countries of the world upon themselves in addressing those problems, special 
attention to the situation of the developing energy producers and consumers 
alike and careful examination of the effects the policies adopted in dealing 
with the problems may have on the growth of the economies of those countries. 
This would constitute a valuable contribution to the achievement of 
comprehensive development and the raising of the standard of living of our 
peoples so that they may enjoy prosperity, peace, security and stability. The 
current international situation that has developed from the ending of the cold 
war and the progress achieved in the areas of disarmament and reductions in 
conventional weapons, is a rare opportunity indeed for channelling resultant 
windfalls towards solving the problems of development and underdevelopment. 
The international community is on the threshold of a historic new era 
whose challenges and promises are unfolding under our eyes. We are duty-bound 
to lay solid and equitable foundations that define the parameters of the 
future that humanity has always aspired after, a future in which no one would 
awaken to the expectation of war or goes to bed haunted by the nightmarish 

prospects of destruction, a future that would melt down the weapons of 
destruction in order to forge the tools of prosperity for all, a future in 
which the dangers of pollution, the effects of underdevelopment and the pains 
of displacement would vanish. We shall never attain such a future unless we 
lay the foundations of peace on right and justice. And peace is the essence 
of our Islamic faith. As the Holy Koran says: 
0 ye who believe! 
Enter into Islam 
Whole-heartedly; 
And follow not 
The footsteps 
Of the Evil One; 
For he is to you 
An avowed enemy. 
